ELIZABETH ARDEN, INC.

2004 Stock Incentive Plan, as amended and restated

            1.      Purpose.

      The Elizabeth Arden, Inc. 2004 Stock Incentive Plan (the "Plan") is
intended to provide incentives which will attract, retain and motivate highly
competent persons as officers and employees of, and consultants and advisors to,
Elizabeth Arden, Inc. (the "Company") and its subsidiaries and affiliates, by
providing them opportunities to acquire shares of the Company's common stock,
par value $.01 per share (the "Common Stock"), or to receive monetary payments
based on the value of such shares pursuant to the Benefits (as defined below)
described herein. Additionally, the Plan is intended to assist in further
aligning the interests of the Company's officers, employees and consultants and
advisors to those of its other shareholders.



            2.      Administration.

                     (a)      The Plan will be administered by a committee (the
"Committee") appointed by the Board of Directors of the Company from among its
members (which may be the Compensation Committee) and shall be comprised, unless
otherwise determined by the Board of Directors, solely of not less than two
members who shall be (i) "Non-Employee Directors" within the meaning of Rule
16b-3(b)(3) (or any successor rule) promulgated under the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), (ii) "outside directors" within
the meaning of Treasury Regulation Section 1.162-27(e)(3) under Section 162(m)
of the Internal Revenue Code of 1986, as amended (the "Code") and (iii)
"independent directors" as defined under the applicable rules of the Nasdaq
Stock Market or the Securities and Exchange Commission ("SEC"). The Committee is
authorized, subject to the provisions of the Plan, to establish such rules and
regulations as it deems necessary for the proper administration of the Plan and
to make such determinations and interpretations and to take such action in
connection with the Plan and any Benefits granted hereunder as it deems
necessary or advisable. All determinations and interpretations made by the
Committee shall be binding and conclusive on all participants and their legal
representatives. No member of the Committee and no employee of the Company shall
be liable for any act or failure to act hereunder, except in circumstances
involving his or her bad faith, gross negligence or willful misconduct, or for
any act or failure to act hereunder by any other member or employee or by any
agent to whom duties in connection with the administration of this Plan have
been delegated. The Company shall indemnify members of the Committee and any
agent of the Committee who is an employee of the Company, a subsidiary or an
affiliate against any and all liabilities or expenses to which they may be
subjected by reason of any act or failure to act with respect to their duties on
behalf of the Plan, except in circumstances involving such person's bad faith,
gross negligence or willful misconduct.

                     (b)      To the extend permitted by law, the Committee may
delegate to one or more of its members, or to one or more agents, such
administrative duties as it may deem advisable, and the Committee, or any person
to whom it has delegated duties as aforesaid, may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. The Committee may employ such legal or other counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion or computation received from any such
counsel, consultant or agent. Expenses incurred by the Committee in the
engagement of such counsel, consultant or agent shall be paid by the Company, or
the subsidiary or affiliate whose employees have benefited from the Plan, as
determined by the Committee.

            3.      Participants.      

Participants will consist of such officers and employees of, and such
consultants and advisors to, the Company and its subsidiaries and affiliates as
the Committee in its sole discretion determines to be important or responsible
for the success and future growth and profitability of the Company and whom the
Committee may designate from time to time to receive Benefits under the Plan.
Designation of a participant in any year shall not require the Committee to
designate such person to receive a Benefit in any other year or, once
designated, to receive the same type or amount of Benefit as granted to the
participant in any other year. The Committee shall consider such factors as it
deems pertinent in selecting participants and in determining the type and amount
of their respective Benefits.



            4.      Type of Benefits.      

Benefits under the Plan may be granted in any one or a combination of (a) Stock
Options, (b) Stock Appreciation Rights, (c) Stock Awards, (d) Performance
Awards, and (e) Stock Units (each as described below, and collectively, the
"Benefits"). Any Benefit granted pursuant to the Plan may, as determined by the
Committee in its discretion, constitute a Performance Award or Performance-Based
Award, as described in Section 10 hereof. Benefits shall be evidenced by
agreements (which need not be identical) in such forms as the Committee may from
time to time approve; provided, however, that in the event of any conflict
between the provisions of the Plan and any such agreements, the provisions of
the Plan shall prevail. For purposes of this Plan, (i) a "Stock Option" means a
Benefit described in Section 6, (ii) a "Stock Appreciation Right" means a
Benefit described in Section 7, (iii) a "Stock Award" means a Benefit described
in Section 8, and (iv) a "Performance Award" means a Benefit described in
Section 10.



            5.      Common Stock.

                     (a)      Common Stock Available Under the Plan.    

Subject to the provisions of this Section 5 and to any adjustments made in
accordance with Section 12 hereof, the aggregate number of shares of Common
Stock that may be subject to Benefits granted under this Plan shall be 2,700,000
shares of Common Stock, which may be authorized and unissued or treasury shares.



                     (b)      Award Limits.    

Notwithstanding anything contained herein to the contrary, the following
provisions shall apply (subject to adjustments made in accordance with Section
12 hereof):



                                (i)    the maximum number of shares of Common
Stock with respect to which Benefits may be granted or measured to any
individual participant under the Plan during the term of the Plan shall not
exceed 600,000 shares of Common Stock during any calendar year; and

                                (ii)    in no event shall there be issued or
awarded from and after November 14, 2007 Benefits that may be paid or settled in
shares of Common Stock, other than Stock Options or Stock Appreciation Rights,
that cover more than 451,137 shares of Common Stock, provided, however, that the
Company may issue or award any Benefits with respect to any shares that become
available for issuance under the terms of the Plan because any Stock Award or
Stock Unit that was or is issued or awarded under the Plan or the 2000 Stock
Incentive Plan is canceled, terminates, expires or lapses for any reason.

                     (c)      Lapsed Awards and Awards Settled in Cash.     

Any shares of Common Stock subject to Benefits under this Plan or Benefits under
the 1995 Stock Option Plan or the 2000 Stock Incentive Plan (the "Prior Plans")
that for any reason are cancelled, terminate, expire or lapse without having
been exercised shall again be available for Benefits under the Plan, subject to
the limitation set forth in Section 5(b)(ii) above. The preceding sentence shall
apply only for purposes of determining the aggregate number of shares of Common
Stock subject to Benefits but shall not apply for purposes of determining the
maximum number of shares of Common Stock with respect to which Benefits may be
granted to any individual participant under the Plan.



                     (d)      Shares Used to Pay Option Price and Withholding
Taxes.     

If, in accordance with the terms of the Plan, a participant pays the option
exercise price for a Stock Option or satisfies any tax withholding requirement
with respect to any taxable event arising as a result of this Plan by either
tendering to the Company previously owned shares of Common Stock or having the
Company withhold shares of Common Stock, then such shares of Common Stock
surrendered to pay the option exercise price for a Stock Option or used to
satisfy such tax withholding requirements shall not be added to the aggregate
number of shares of Common Stock that may be made subject to Benefits under the
Plan set forth in Section 5(a) above, and are no longer available for grant or
issuance under the Plan.



                     (e)      Reduction of Shares Available for Benefits

.     Upon the granting of a Benefit, the number of shares of Common Stock
available under the Plan for the granting of further Benefits shall be reduced
as follows:



                               (i)    In connection with the granting of a
Benefit that may be settled in shares of Common Stock, the number of shares of
Common Stock shall be reduced by the maximum number of shares of Common Stock
subject to the Benefit.

                               (ii)    The shares of Common Stock available
under the Plan shall not be reduced for awards that will be settled in cash.

            6.      Stock Options.      

Stock Options will consist of awards from the Company that will enable the
holder to purchase a number of shares of Common Stock, at set terms. Stock
Options may be "incentive stock options" ("Incentive Stock Options"), within the
meaning of Section 422 of the Code, or Stock Options that do not constitute
Incentive Stock Options ("Nonqualified Stock Options"). The Committee will have
the authority to grant to any participant one or more Incentive Stock Options,
Nonqualified Stock Options, or both types of Stock Options (in each case with or
without Stock Appreciation Rights). Each Stock Option shall be subject to such
terms and conditions consistent with the Plan as the Committee may impose from
time to time, subject to the following limitations:



                     (a)

      Exercise Price.      Each Stock Option granted hereunder shall have such
per-share exercise price as the Committee may determine at the date of grant;
provided, however, subject to subsection (d) below, that the per-share exercise
price shall not be less than 100% of the Fair Market Value (as defined below) of
the Common Stock on the date the Stock Option is granted.



                     (b)

      Payment of Exercise Price.      The option exercise price may be paid in
cash or, in the discretion of the Committee, to the extent permitted by
applicable law, by the delivery of shares of Common Stock of the Company then
owned by the participant, or by delivery to the Company of (x) irrevocable
instructions to deliver directly to a broker the stock certificates representing
the shares for which the Option is being exercised, and (y) irrevocable
instructions to such broker to sell such shares for which the Option is being
exercised, and promptly deliver to the Company the portion of the proceeds equal
to the Option exercise price and any amount necessary to satisfy the Company's
obligation for withholding taxes, or any combination thereof. For purposes of
making payment in shares of Common Stock, such shares shall be valued at their
Fair Market Value on the date of exercise of the Option and shall have been held
by the participant for at least six months, or any other period of time required
by applicable accounting standards to avoid a charge to earnings. To facilitate
the foregoing, the Company may enter into agreements for coordinated procedures
with one or more brokerage firms. The Committee may prescribe any other method
of paying the exercise price that it determines to be consistent with applicable
law and the purpose of the Plan, including, without limitation, in lieu of the
exercise of a Stock Option by delivery of shares of Common Stock of the Company
then owned by a participant, providing the Company with a notarized statement
attesting to the number of shares owned, where upon verification by the Company,
the Company would issue to the participant only the number of incremental shares
to which the participant is entitled upon exercise of the Stock Option or by the
Company retaining from the shares of Common Stock to be delivered upon the
exercise of the Stock Option that number of shares having a Fair Market Value on
the date of exercise equal to the option price of the number of shares with
respect to which the participant exercises the Stock Option.



                     (c)

      Exercise Period.      Stock Options granted under the Plan shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee; provided that no Stock Option shall be
exercisable later than ten years after the date it is granted except in the
event of a participant's death, in which case, the exercise period of such
participant's Stock Options may be extended beyond such period but no later than
one year after the participant's death and provided further that, except as
provided by the Committee in the case of a Change in Control or a termination of
employment, no Stock Option shall be exercisable prior to the first anniversary
of the date of grant. All Stock Options shall terminate at such earlier times
and upon such conditions or circumstances as the Committee shall in its
discretion set forth in such option agreement at the date of grant; provided,
however, the Committee may, in its sole discretion, later waive any such
condition.



                     (d)

      Limitations on Incentive Stock Options.      Incentive Stock Options may
be granted only to participants who are employees of the Company or one of its
subsidiary corporations (within the meaning of Section 424(f) of the Code) at
the date of grant. The aggregate Fair Market Value (determined as of the time
the Stock Option is granted) of the Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by a participant during any
calendar year (under all option plans of the Company and of any parent
corporation or subsidiary corporation (as defined in Sections 424(e) and (f) of
the Code, respectively)) shall not exceed $100,000. For purposes of the
preceding sentence, Incentive Stock Options will be taken into account in the
order in which they are granted. The per-share exercise price of an Incentive
Stock Option shall not be less than 100% of the Fair Market Value of the Common
Stock on the date of grant, and no Incentive Stock Option may be exercised later
than ten years after the date it is granted; provided, however, Incentive Stock
Options may not be granted to any participant who, at the time of grant, owns
stock possessing (after the application of the attribution rules of Section
424(d) of the Code) more than 10% of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary corporation of the
Company, unless the exercise price is fixed at not less than 110% of the Fair
Market Value of the Common Stock on the date of grant and the exercise of such
option is prohibited by its terms after the expiration of five years from the
date of grant of such option. In addition, no Incentive Stock Option may be
issued to a participant in tandem with a Nonqualified Stock Option.



                     (e)

      Post-Employment Exercises.      The exercise of any Stock Option after
termination of employment of a participant with the Company, a subsidiary of the
Company or with any company or person providing consulting or advisory services
to the Company shall be subject to such conditions as imposed by the Committee
at the time of the grant and satisfaction of the conditions precedent that the
participant neither (i) competes with, or takes other employment with or renders
services to a competitor of, the Company, its subsidiaries or affiliates without
the written consent of the Company; provided that this clause (i) shall not
apply to consultants or advisors of the Company, nor (ii) conducts himself or
herself in a manner adversely affecting the Company; provided, however, that the
Committee, in its sole discretion, may waive any conditions imposed in the grant
letter or as set forth in (i) and (ii) above relating to the exercise of options
after the date of termination of employment during the term of the option.



            7.      Stock Appreciation Rights.

                     (a)      The Committee may, in its discretion, grant Stock
Appreciation Rights to the holders of any Stock Options granted hereunder. In
addition, Stock Appreciation Rights may be granted independently of, and without
relation to, Stock Options. A Stock Appreciation Right means a right to receive
a payment in cash, Common Stock or a combination thereof, in an amount equal to
the excess of (x) the Fair Market Value, or other specified valuation, of a
specified number of shares of Common Stock on the date the right is exercised
over (y) the Fair Market Value, or other specified valuation (which shall be no
less than the Fair Market Value) of such shares of Common Stock on the date the
right is granted, all as determined by the Committee; provided, however, that if
a Stock Appreciation Right is granted in tandem with or in substitution for a
Stock Option, the designated Fair Market Value in the award agreement may be the
Fair Market Value on the date such Stock Option was granted. Each Stock
Appreciation Right shall be subject to such terms and conditions as the
Committee shall impose from time to time.

                     (b)      Stock Appreciation Rights granted under the Plan
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee; provided, however, that no
Stock Appreciation Rights shall be exercisable later than ten years after the
date it is granted except in the event of a participant's death, in which case,
the exercise period of such participant's Stock Appreciation Rights may be
extended beyond such period but no later than one year after the participant's
death; and provided further that, except as provided by the Committee in the
case of a Change in Control or a termination of employment, no Stock
Appreciation Right shall be exercisable prior to the first anniversary of the
date of grant. All Stock Appreciation Rights shall terminate at such earlier
times and upon such conditions or circumstances as the Committee shall in its
discretion set forth in such right at the date of grant.

                     (c)      The exercise of any Stock Appreciation Right after
termination of employment of a participant with the Company, a subsidiary of the
Company or with any company or person providing consulting or advisory services
to the Company shall be subject to satisfaction of the conditions precedent that
the participant neither (i) competes with, or takes other employment with or
renders services to a competitor of, the Company, its subsidiaries or affiliates
without the written consent of the Company; provided that this clause (i) shall
not apply to consultants or advisors of the Company, nor (ii) conducts himself
or herself in a manner adversely affecting the Company; provided, however, that
the Committee, in its sole discretion, may waive any conditions imposed in the
grant letter or as set forth in (i) and (ii) above relating to the exercise of
options after the date of termination of employment during the term of the
option.

            8.      Stock Awards.      

The Committee may, in its discretion, grant Stock Awards (which may include
mandatory payment of bonus incentive compensation in stock) consisting of Common
Stock issued or transferred to participants with or without other payments
therefor. Stock Awards may be subject to such terms and conditions as the
Committee determines appropriate, including, without limitation, vesting,
restrictions on the sale or other disposition of such shares, the right of the
Company to reacquire such shares for no consideration upon termination of the
participant's employment within specified periods, and may constitute
Performance-Based Awards, as described in Section 10 hereof. The Committee may
require the participant to deliver a duly signed stock power, endorsed in blank,
relating to the Common Stock covered by such Stock Award. The Committee may also
require that the stock certificates evidencing such shares be held in custody or
bear restrictive legends until the restrictions thereon shall have lapsed. The
Stock Award shall specify whether the participant shall have, with respect to
the shares of Common Stock subject to a Stock Award, all of the rights of a
holder of shares of Common Stock of the Company, including the right to receive
dividends, distributions and to vote the shares. The Company may hold in escrow
any dividend issued or distribution made in connection with the Common Stock
underlying a Stock Award until the applicable restrictions on the Stock Award,
if any, lapse. To the extent that dividends and distributions relating to a
Stock Award are held in escrow by the Company, a participant shall not be
entitled to any interest on any such amounts.



            9.      Stock Units.

                     (a)      The Committee may, in its discretion, grant Stock
Units to participants hereunder. The Committee shall determine the criteria for
the vesting of Stock Units. Stock Units may constitute Performance-Based Awards,
as described in Section 10 hereof. A Stock Unit granted by the Committee shall
provide payment in shares of Common Stock at such time as the award agreement
shall specify. Shares of Common Stock issued pursuant to this Section 9 may be
issued with or without other payments therefor as may be required by applicable
law or such other consideration as may be determined by the Committee. The
Committee shall determine whether a participant granted a Stock Unit shall be
entitled to a Dividend Equivalent Right (as defined in subsection 9(d)).

                     (b)      Upon vesting of a Stock Unit, unless the Committee
has determined to defer payment with respect to such unit or a participant has
elected to defer payment under subsection 9(c), shares of Common Stock
representing the Stock Units shall be distributed to the participant unless the
Committee provides for the payment of the Stock Units in cash or partly in cash
and partly in shares of Common Stock equal to the value of the shares of Common
Stock which would otherwise be distributed to the participant.

                     (c)      The Committee, in its discretion, may permit a
participant to elect not to receive a distribution upon the vesting of such
Stock Unit and for the Company to continue to maintain the Stock Unit on its
books of account. In such event, the value of a Stock Unit shall be payable in
shares of Common Stock pursuant to the agreement of deferral.

                     (d)      A "Stock Unit" means a notional account
representing one share of Common Stock. A "Dividend Equivalent Right" means the
right to receive the amount of any dividend paid on the share of Common Stock
underlying a Stock Unit, which shall be payable in cash or in the form of
additional Stock Units.

            10.      Performance Awards.

                       (a)      Performance Awards may be granted to
participants at any time and from time to time, as shall be determined by the
Committee.

                                 (i)    Performance Awards may constitute
Performance-Based Awards, as described in 10(b) hereof. The Committee shall have
complete discretion in determining the number, amount and timing of awards
granted to each participant. Such Performance Awards may be in the form of any
Benefit permitted under the Plan. Performance Awards may be awarded as
short-term or long-term incentives. Performance targets may be based upon,
without limitation, Company-wide, divisional and/or individual performance.

                                 (ii)    With respect to those Performance
Awards that are not intended to constitute Performance-Based Awards, the
Committee shall have the authority at any time to make adjustments to
performance targets for any outstanding Performance Awards which the Committee
deems necessary or desirable unless at the time of establishment of such targets
the Committee shall have precluded its authority to make such adjustments.

                                 (iii)    Payment of earned Performance Awards
shall be made in accordance with terms and conditions prescribed or authorized
by the Committee. The Committee may require or permit the deferral of the
receipt of Performance Awards upon such terms as the Committee deems
appropriate.

                       (b)      Performance Awards granted under the Plan may be
granted in a manner such that the Benefits qualify for the performance-based
compensation exemption of Section 162(m) of the Code ("Performance-Based
Awards").

                                 (i)    As determined by the Committee in its
sole discretion, either the granting or vesting of such Performance-Based Awards
shall be based on achievement of various key performance indicators in one or
more business criteria that apply to the individual participant, one or more
business units or the Company as a whole. The business criteria shall be as
follows, individually or in combination: (i) the attainment of certain target
levels of, or a specified increase in, the Company's enterprise value or value
creation targets; (ii) the attainment of certain target levels of, or a
percentage increase in, the Company's after-tax or pre-tax profits including,
without limitation, that attributable to the Company's continuing and/or other
operations; (iii) the attainment of certain target levels of, or a specified
increase relating to, the Company's operational cash flow or working capital, or
a component thereof including, without limitation, inventory and accounts
receivable; (iv) the attainment of certain target levels of, or a specified
decrease relating to, the Company's operational costs and other expense targets,
or a component thereof or planning or forecasting accuracy; (v) the attainment
of a certain level of reduction of, or other specified objectives with regard to
limiting the level of increase in all or a portion of bank debt or other of the
Company's long-term or short-term public or private debt or other similar
financial obligations of the Company, which may be calculated net of cash
balances and/or other offsets and adjustments as may be established by the
Committee; (vi) the attainment of a specified percentage increase in earnings
per share or earnings per share from the Company's continuing operations; (vii)
the attainment of certain target levels of, or a specified percentage increase
in, the Company's net sales, revenues, market share, operating margin, net
income or earnings before income tax or other exclusions; (viii) the attainment
of certain target levels of, or a specified increase in, the Company's return on
capital employed or return on invested capital; (ix) the attainment of certain
target levels of, or a percentage increase in, the Company's after-tax or
pre-tax return on shareholders equity or total return to shareholders; (x) the
attainment of certain target levels in the fair market value of the Common
Stock; (xi) the growth in the value of an investment in the Common Stock
assuming the reinvestment of dividends; and (xii) the attainment of certain
target levels of, or a specified increase in EBITDA (earnings before interest,
taxes, depreciation and amortization). In addition, Performance-Based Awards may
include comparisons to the performance of other companies, such performance to
be measured by one or more of the foregoing business criteria.

                                 (ii)    When establishing performance goals for
a performance period, the Committee shall exclude any or all extraordinary items
or non-recurring items as determined by the Committee including, without
limitation, the charges or costs associated with restructurings, discontinued
operations, debt extinguishment charges, other unusual or non-recurring items,
changes in applicable law and the cumulative effects of accounting changes.

                                 (iii)    With respect to Performance-Based
Awards, (i) the Committee shall establish in writing (x) the performance goals
applicable to a given period, and such performance goals shall state, in terms
of an objective formula or standard, the method for computing the amount of
compensation payable to the participant if such performance goals are obtained
which shall in any event exclude non-recurring or extraordinary items and (y)
the individual employees or class of employees to which such performance goals
apply no later than 90 days after the commencement of such period (but in no
event after 25% of such period has elapsed) and (ii) no Performance-Based Awards
shall be payable to or vest with respect to, as the case may be, any participant
for a given period until the Committee certifies in writing that the objective
performance goals (and any other material terms) applicable to such period have
been satisfied.

                                 (iv)    With respect to any Benefits intended
to qualify as Performance-Based Awards, after establishment of a performance
goal, except as provided in clause (ii) above, the Committee shall not increase
the amount of compensation payable thereunder (as determined in accordance with
Section 162(m) of the Code) upon the attainment of such performance goal.
Notwithstanding the preceding sentence, the Committee may reduce or eliminate
Benefits payable upon the attainment of such performance goal.

            11.      Foreign Laws.    

The Committee may grant Benefits to individual participants who are subject to
the tax laws of nations other than the United States, which Benefits may have
terms and conditions as determined by the Committee as necessary to comply with
applicable foreign laws or avoid unfavorable tax treatment to a participant. The
Committee may take any action that it deems advisable to obtain approval of such
Benefits by the appropriate foreign governmental entity; provided, however, that
no such Benefits may be granted pursuant to this Section 11 and no action may be
taken which would result in a violation of the Exchange Act, the Code or any
other applicable law.



            12.    Adjustment Provisions; Change in Control.

                       (a)      If there shall be any change in the Common Stock
or the capitalization of the Company through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, reverse stock
split, split up, spin-off, combination of shares, exchange of shares, dividend
in kind or other like change in capital structure or distribution (other than
normal cash dividends) to shareholders of the Company in order to prevent
dilution or enlargement of participants' rights under the Plan, the Committee
shall adjust, in an equitable manner, as applicable, the number and kind of
shares that may be issued under the Plan, the individual limits, the number and
kind of shares subject to outstanding Benefits, the exercise price applicable to
outstanding Benefits, and the Fair Market Value of the Common Stock and other
value determinations applicable to outstanding Benefits. Notwithstanding the
foregoing, (i) each such adjustment with respect to an Incentive Stock Option
shall comply with the rules of Section 424(a) of the Code, (ii) in no event
shall any adjustment be made which would cause any Incentive Stock Option
granted hereunder to be treated as anything other than an incentive stock option
for purposes of Section 422 of the Code, and (iii) any such adjustment shall be
made in a manner consistent with the requirements of Code Section 409A in order
for any Stock Options and Stock Appreciation Rights to remain exempt from the
requirements of Code Section 409A. The determination of the Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on participants
under the Plan.

                       (b)      Notwithstanding any other provision of this
Plan, if there is a Change in Control of the Company, all then outstanding Stock
Options and Stock Appreciation Rights shall immediately vest and become
exercisable. For purposes of this Section 12(b), a "Change in Control" of the
Company shall be deemed to have occurred upon any of the following events:

                                 (i)    a Change in Control of the Company that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act; or

                                 (ii)    during any period of two (2)
consecutive years, the individuals who at the beginning of such period
constitute the Company's Board of Directors or any individuals who would be
"Continuing Directors" (as hereinafter defined) cease for any reason (other than
due to death or voluntary resignation) to constitute at least a majority
thereof; or

                                 (iii)    the Common Stock shall cease to be
publicly traded after initially being publicly traded; or

                                 (iv)    the Company's Board of Directors shall
approve a sale of all or substantially all of the assets of the Company, and
such transaction shall have been consummated; or

                                 (v)    the Company's Board of Directors shall
approve any merger, consolidation, or like business combination or
reorganization of the Company, the consummation of which would result in the
occurrence of any event described in Section 13(b)(i) above, and such
transaction shall have been consummated.

            For purposes of this Section 13(b), "Continuing Directors" shall
mean (x) the directors of the Company in office on the Effective Date (as
defined below) and (y) any successor to any such director and any additional
director who after the Effective Date was nominated or selected by a majority of
the Continuing Directors (or the Nominating Committee of the Board of Directors
of the Company) in office at the time of his or her nomination or selection.

            The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Stock Option and Stock
Appreciation Right outstanding hereunder shall terminate within a specified
number of days after notice to the holder, and such holder shall receive, with
respect to each share of Common Stock subject to such Stock Option or Stock
Appreciation Right, an amount equal to the excess of the Fair Market Value of
such shares of Common Stock immediately prior to the occurrence of such Change
in Control or such other event over the exercise price per share of such Stock
Option or Stock Appreciation Right; such amount to be payable in cash, in one or
more kinds of property (including the property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine. The provisions contained in the preceding sentence shall be
inapplicable to a Stock Option or Stock Appreciation Right granted within six
(6) months before the occurrence of a Change in Control if the holder of such
Stock Option or Stock Appreciation Right is subject to the reporting
requirements of Section 16(a) of the Exchange Act and no exception from
liability under Section 16(b) of the Exchange Act is otherwise available to such
holder.

                       (c)      Unless otherwise provided in an award agreement
or otherwise determined by the Committee, in the event that an entity which was
previously a part of the Elizabeth Arden Group (as defined below) is no longer a
part of the Elizabeth Arden Group, as determined by the Committee in its sole
discretion, the employment or other services of a participant employed by such
entity may be treated in the sole discretion of the Committee as terminated if
such participant is not employed by the Elizabeth Arden Group immediately after
such event. For purposes of this provision, "Elizabeth Arden Group" means
Elizabeth Arden, Inc. and all entities whose financial statements are required
to be consolidated with the financial statements of Elizabeth Arden, Inc.
pursuant to United States generally accepted accounting principles and any other
entity determined to be an affiliate as determined by the Committee in its sole
and absolute discretion.

            13.      Nontransferability.    

Each Benefit granted under the Plan to a participant shall not be transferable
otherwise than by will or the laws of descent and distribution, and shall be
exercisable, during the participant's lifetime, only by the participant. In the
event of the death of a participant, each Stock Option or Stock Appreciation
Right theretofore granted to him or her shall be exercisable during such period
after his or her death as the Committee shall in its discretion set forth in
such option or right at the date of grant and then only by the executor or
administrator of the estate of the deceased participant or the person or persons
to whom the deceased participant's rights under the Stock Option or Stock
Appreciation Right shall pass by will or the laws of descent and distribution.
Notwithstanding the foregoing, at the discretion of the Committee, an award of a
Benefit other than an Incentive Stock Option may permit the transferability of a
Benefit by a participant solely to the participant's spouse, siblings, parents,
children and grandchildren or trusts for the benefit of such persons or
partnerships, corporations, limited liability companies or other entities owned
solely by such persons, including trusts for such persons, subject to any
restriction included in the award of the Benefit.



            14.      Other Provisions.     

The award of any Benefit under the Plan may also be subject to such other
provisions (whether or not applicable to the Benefit awarded to any other
participant) as the Committee determines appropriate, including, without
limitation, for the acceleration of exercisability or vesting of Benefits in the
event of a Change in Control of the Company, for the payment of the value of
Benefits to participants in the event of a Change in Control of the Company, or
to comply with federal and state securities laws, or understandings or
conditions as to the participant's employment in addition to those specifically
provided for under the Plan. The Committee shall have full discretion to
interpret and administer the Plan.



            15.      Fair Market Value.     

For purposes of this Plan and any Benefits awarded hereunder, Fair Market Value
shall be the closing price of the Common Stock on the date of calculation (or on
the last preceding trading date if Common Stock was not traded on such date) if
the Common Stock is readily tradeable on a national securities exchange or other
market system, and if the Common Stock is not readily tradeable, Fair Market
Value shall mean the amount determined in good faith by the Committee as the
fair market value of the Common Stock of the Company.



            16.      Withholding.     

All payments or distributions of Benefits made pursuant to the Plan shall be net
of any amounts required to be withheld pursuant to applicable federal, state and
local tax withholding requirements. If the Company proposes or is required to
distribute Common Stock pursuant to the Plan, it may require the recipient to
remit to it or to the corporation that employs such recipient an amount
sufficient to satisfy such tax withholding requirements prior to the delivery of
any certificates for such Common Stock. In lieu thereof, the Company or the
employing corporation shall have the right to withhold the amount of such taxes
from any other sums due or to become due from such corporation to the recipient
as the Committee shall prescribe. The Committee may, in its sole discretion and
subject to such rules as it may adopt (including any as may be required to
satisfy applicable tax and/or non-tax regulatory requirements), permit an
optionee or award or right holder to pay all or a portion of the federal, state
and local withholding taxes arising in connection with any Benefit consisting of
shares of Common Stock by electing to have the Company withhold shares of Common
Stock having a Fair Market Value equal to the minimum amount of tax required to
be withheld, such tax calculated at rates required by statute or regulation.



            17.      Notification of 83(b) Election.     

If in connection with the grant of any Benefit any participant makes an election
permitted under Code Section 83(b), such participant must notify the Company in
writing of such election within ten (10) days of filing such election with the
Internal Revenue Service.



            18.      Tenure.     

A participant's right, if any, to continue to serve the Company or any of its
subsidiaries or affiliates as an officer, employee, or otherwise, shall not be
enlarged or otherwise affected by his or her designation as a participant under
the Plan.



            19.      Unfunded Plan.     

Participants shall have no right, title, or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any participant, beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.



            20.      No Fractional Shares.     

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Benefit. The Committee shall determine whether cash, or
Benefits, or other property shall be issued or paid in lieu of fractional shares
or whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.



            21.      Violations of Law.     

The Company shall not be required to sell or issue any shares of Common Stock
under any Benefit if the sale or issuance of such shares would constitute a
violation by the individual exercising the Benefit, the participant or the
Company of any provisions of any law or regulation of any governmental
authority, including without limitation any provisions of the Sarbanes-Oxley
Act, and any other Federal or state securities laws or regulations. Any
determination in this connection by the Committee shall be final, binding, and
conclusive. The Company shall not be obligated to take any affirmative action in
order to cause the exercise of a Benefit, the issuance of shares pursuant
thereto or the grant of a Benefit to comply with any law or regulation of any
governmental authority.



            22.      Duration, Amendment and Termination.     

No Benefit shall be granted more than ten years after the Effective Date. The
Committee may amend the Plan from time to time or suspend or terminate the Plan
at any time. No amendment of the Plan may be made without approval of the
shareholders of the Company if the amendment will: (i) disqualify any Incentive
Stock Options granted under the Plan; (ii) increase the aggregate number of
shares of Common Stock that may be delivered through Benefits under the Plan;
(iii) increase either of the maximum amounts which can be paid to an individual
participant under the Plan as set forth in Section 5 hereof; (iv) change the
types of business criteria on which Performance-Based Awards are to be based
under the Plan; (v) modify the requirements as to eligibility for participation
in the Plan; or (vi) modify the Plan in any other way that would require
shareholder approval under any regulatory requirement that the Committee
determines to be applicable, including, without limitation, the rules of the
Nasdaq Stock Market. No outstanding Stock Option or Stock Appreciation Right may
be amended or otherwise modified or exchanged (other than in connection with a
transaction described in Section 12) in a manner that would have the effect of
reducing its original exercise price or otherwise constitute repricing.



            23.      Governing Law.     

This Plan, Benefits granted hereunder and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Florida (regardless of the law that might otherwise govern under applicable
Florida principles of conflict of laws).



            24.      Effective Date.

                       (a)      The Plan shall be effective as of May 10, 2004,
the date on which the Plan was adopted by the Committee (the "Effective Date"),
provided that the Plan is approved by the shareholders of the Company at an
annual meeting, any special meeting or by written consent of shareholders of the
Company within 12 months of the Effective Date, and such approval of
shareholders shall be a condition to the right of each participant to receive
any Benefits hereunder. Any Benefits granted under the Plan prior to such
approval of shareholders shall be effective as of the date of grant (unless,
with respect to any Benefit, the Committee specifies otherwise at the time of
grant), but no such Benefit may be exercised or settled and no restrictions
relating to any Benefit may lapse prior to such shareholder approval, and if
shareholders fail to approve the Plan as specified hereunder, any such Benefit
shall be cancelled.

                       (b)      This Plan shall terminate on the tenth
anniversary of the Effective Date (unless sooner terminated by the Committee).

            25.      Compliance With Code Section 409A

.    The Plan is intended to comply with Code Section 409A, to the extent
applicable. Notwithstanding any provision of the Plan to the contrary, the Plan
shall be interpreted, operated and administered consistent with this intent. In
that regard, and notwithstanding any provision of the Plan to the contrary, the
Company reserves the right to amend the Plan or any Benefits granted under the
Plan, by action of the Committee, without the consent of any affected
participant, to the extent deemed necessary or appropriate for purposes of
maintaining compliance with Code Section 409A and the regulations promulgated
thereunder.



As amended and restated on November 14, 2007.